Exhibit 10.1

 

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT OF PATRICK J. MOORE

 

This Amendment (the “Amendment” is effective as of January 1, 2008, by and
between Smurfit-Stone Container Corporation (the “Company”) and Patrick J. Moore
(the “Executive”).

 

WHEREAS, the Company and the Executive entered into an Employment Agreement (the
“Agreement”) effective April 1, 1999, which has previously been amended
effective January 4, 2002, and July 25, 2006, and the parties desire to further
amend the Agreement to comply with the requirements of section 409A of the
Internal Revenue Code.

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Amendment, the Company and the Executive hereby agree as follows:

 

1.             Section 4(b) is amended to read as follows:

 

(b)           Incentive Compensation.  The Executive shall be eligible to
participate in any annual performance bonus plans, long-term incentive plans,
and/or equity-based compensation plans established or maintained by the Company
for its senior executive officers, including, but not limited to, the Management
Incentive Plan and the Smurfit-Stone Container Corporation 2004 Long-Term
Incentive Plan.  For the Company’s 2008 fiscal year, the Executive shall be
eligible for a target bonus under the Company’s annual incentive plan equal to
100% of his Base Salary provided that all performance goals set by the Company
are met.  The Board (or appropriate Board committee) will determine and
communicate to the Executive his annual incentive plan participation for
subsequent fiscal years, no later than March 31 of such fiscal year.

 

2              Section 4(e) is amended by adding at the end thereof:

 

The amount of expenses eligible for reimbursement during any taxable year of the
Executive shall not affect the reimbursement during any other taxable year.

 

3.             Section 4(h) is amended by adding at the end thereof:

 

For purposes of this Section 4(h), the Executive’s employment shall not be
terminated until the earliest to occur of the above.

 

4.             Section 5(a) is amended by adding at the end thereof:

 

For purposes of this Agreement, “termination of employment” means a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and Treasury Regulation §1.409A-1(h).

 

5.             Section 5(d)(iii) is amended to read as follows:

 

(iii)          The Company will provide the Executive with reimbursement of
expenses relating to financial planning services and tax return preparation
through December 31 of the

 

--------------------------------------------------------------------------------


 

calendar year that includes the second anniversary of the Executive’s employment
termination.  The Company will bear the cost of such reimbursements at the same
level in effect immediately prior to the Executive’s employment termination. 
The amount of expenses eligible for reimbursement during any taxable year of the
Executive shall not affect the reimbursement during any other taxable year. 
Perquisites otherwise receivable by the Executive pursuant to this paragraph
shall be reduced to the extent comparable perquisites are actually received by
or made available to the Executive without cost during the 36 month period
following the Executive’s employment termination.  The Executive shall report to
the Company any such perquisites actually received or made available to the
Executive.

 

6.             Section 5(d)(v) is amended to read as follows:

 

(v)           Outplacement services, as elected by the Executive (and with a
firm selected by the Executive), not to exceed $50,000 in any one taxable year. 
The amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any taxable year of the Executive shall not affect the reimbursement, or
in-kind benefits to be provided, during any other taxable year.

 

7.             Section 5(e) is amended to read as follows:

 

(e)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following without the Executive’s consent
(i) assigning duties to the Executive that are materially inconsistent with
those of the position of Chairman and Chief Executive Officer for similar
companies in similar industries (except to the extent the Company promotes the
Executive to a higher executive position); (ii) requiring the Executive to
report to other than the Company’s Board; (iii) a material breach of this
Agreement by the Company; or (iv) the Company requires the Executive to relocate
his principal business office to a location not within 50 miles of either the
Company’s principal business office located in the St. Louis, Missouri
metropolitan area, or the Company’s principal business office located in the
Chicago, Illinois metropolitan area (provided, that, the Company’s requiring the
Executive to relocate his principal office from Chicago to St. Louis, or from
St. Louis to Chicago, will not constitute Good Reason.  For purposes of this
paragraph, “Company” shall mean the Company and, following any Change in
Control, the Surviving Corporation or, if applicable, the Parent Corporation (as
those terms are defined in Section 6(d)).  The Executive’s termination for Good
Reason must occur within two years following the initial existence of one or
more of the preceding conditions, and must be preceded by written notice to the
Company within 90 days of the initial existence of one or more of the preceding
conditions, and the Company must have at least 30 days to cure the alleged
deficiencies.  For purposes of this paragraph, “Company” shall mean the Company
and, following any Change in Control, the Surviving Corporation or, if
applicable, the Parent Corporation (as those terms are defined in Section 6(d)).

 

8.             Section 5(g) is amended to read as follows:

 

(g)           Timing of Payments.  All payments described above shall be made in
a lump sum cash payment as soon as practicable (but in no event more than 10
days) following the Executive’s termination of employment.  If the total amount
of annual bonus is not determinable

 

--------------------------------------------------------------------------------


 

on that date, the Company shall pay the amount of bonus that is determinable and
the remainder shall be paid in a lump sum cash payment within 10 days of the
date that annual performance results are finalized, but in no event later than
March 15 of the year following the year in which Executive’s termination of
employment occurs.  With respect to any reimbursements under this Agreement,
such reimbursement shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred by the
Executive.

 

9.             Section 6(a)(v) is amended to read as follows:

 

(v)           The Company will provide the Executive with reimbursement of
expenses relating to financial planning services and tax return preparation
through December 31 of the calendar year that includes the second anniversary of
the Executive’s employment termination.  The Company will bear the cost of such
reimbursements at the same level in effect immediately prior to the Executive’s
employment termination.  The amount of expenses eligible for reimbursement
during any taxable year of the Executive shall not affect the reimbursement
during any other taxable year.  Perquisites otherwise receivable by the
Executive pursuant to this paragraph shall be reduced to the extent comparable
perquisites are actually received by or made available to the Executive without
cost during the 36 month period following the Executive’s employment
termination.  The Executive shall report to the Company any such perquisites
actually received or made available to the Executive.

 

10.           Section 6(a)(vii) is amended to read as follows:

 

(vii)         Outplacement services, as elected by the Executive (and with a
firm selected by the Executive), not to exceed $50,000 in any one taxable year. 
The amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any taxable year of the Executive shall not affect the reimbursement, or
in-kind benefits to be provided, during any other taxable year.

 

11.           Section 6(b) is amended to read as follows:

 

(b)           Timing of Payments.  All payments under paragraphs (a)(i),
(ii) and (iv) above, and paragraph (c) below, shall be made in a lump sum cash
payment as soon as practicable (but in no event more than 10 days) following the
Executive’s termination of employment.  If the total amount of annual bonus is
not determinable on that date, the Company shall pay the amount of bonus that is
determinable and the remainder shall be paid in a lump sum cash payment within
10 days of the date that annual performance results are finalized, but in no
event later than March 15 of the year following the year in which Executive’s
termination of employment occurs.  With respect to any non-tax reimbursements
under this Agreement, such reimbursement shall be made on or before the last day
of the Executive’s taxable year following the taxable year in which the expense
was incurred by the Executive.

 

--------------------------------------------------------------------------------


 

12.           A new Section 6(c)(iii) is added to read as follows:

 

(iii)   Any tax reimbursement payment under the agreement that is subject to
Section 409A of the Code shall be made by the Company to the Executive by the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the Executive remits the related taxes.  In the event the Executive’s
right to a tax reimbursement payment is incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability, whether
Federal, state, local, or foreign, then payment shall be made by the Company to
the Executive by the end of the Executive’s taxable year following the
Executive’s taxable year in which the taxes that are the subject of the audit or
litigation are remitted to the taxing authority, or where as a result of such
audit or litigation no taxes are remitted, the end of the Executive’s taxable
year following the Executive’s taxable year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation.

 

13.           A new Section 21 is added to read as follows:

 


21.           COMPLIANCE WITH SECTION 409A.  NOTWITHSTANDING ANY PROVISION IN
THIS AGREEMENT TO THE CONTRARY, THE AGREEMENT SHALL BE INTERPRETED, CONSTRUED
AND OPERATED, TO THE EXTENT APPLICABLE, IN ACCORDANCE WITH SECTION 409A OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND THE REGULATIONS AND
OTHER GUIDANCE ISSUED THEREUNDER.  FOR PURPOSES OF DETERMINING WHETHER ANY
PAYMENT MADE PURSUANT TO THE AGREEMENT RESULTS IN A “DEFERRAL OF COMPENSATION”
WITHIN THE MEANING OF SECTION 409A OF THE CODE AND TREASURY REGULATION
§1.409A-1(B), THE PARTIES SHALL MAXIMIZE THE EXEMPTIONS DESCRIBED IN SUCH
SECTION.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY,
IF THE EXECUTIVE IS A “SPECIFIED EMPLOYEE” (DETERMINED IN ACCORDANCE WITH CODE
SECTION 409A AND TREASURY REGULATION SECTION 1.409A-3(I)(2)) AS OF THE DATE OF
SEPARATION FROM SERVICE (OTHER THAN A SEPARATION FROM SERVICE DUE TO DEATH),
THEN ANY PAYMENT, BENEFIT OR ENTITLEMENT PROVIDED FOR IN THIS AGREEMENT THAT
CONSTITUTES “DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION 409A AND THAT
IS PAYABLE DURING THE FIRST SIX MONTHS FOLLOWING THE DATE OF SEPARATION FROM
SERVICE SHALL BE PAID OR PROVIDED TO THE EXECUTIVE IN A LUMP SUM CASH PAYMENT TO
BE MADE ON THE EARLIER OF (A) THE EXECUTIVE’S DEATH OR (B) THE FIRST BUSINESS
DAY (OR WITHIN 30 DAYS AFTER SUCH FIRST BUSINESS DAY) OF THE SEVENTH CALENDAR
MONTH IMMEDIATELY FOLLOWING THE MONTH IN WHICH THE DATE OF SEPARATION FROM
SERVICE OCCURS.


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of January 1,
2008.

 

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

 

By:

/s/ Craig A. Hunt

 

 

 

 

EXECUTIVE

 

 

 

/s/ Patrick J. Moore

 

Patrick J. Moore

 

--------------------------------------------------------------------------------